Citation Nr: 0512590	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for hypertension with 
heart symptoms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Tiger Team at 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Cleveland, Ohio, which denied the enumerated 
claims on appeal.  The veteran resides in Texas, and the 
Waco, Texas RO is his servicing RO.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no record that a back disorder was diagnosed 
during active service, nor was arthritis of the back 
diagnosed within one year of separation from service, or for 
many years after separation.

2.  The competent medical evidence of record does not 
establish that the veteran's post-service back disorder is 
due to any incident or event of active service.

3.  There is no record that bilateral hearing loss was 
diagnosed during active service, within one year of 
separation from service, or for many years after separation.

4.  The competent medical evidence of record does not 
establish that the veteran's post-service bilateral hearing 
loss is due to any incident or event of active service.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in April 2002 
prior to the issuance of the July 2002 rating decision, the 
RO advised the veteran of the VCAA and of the evidence it had 
and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the veteran 
was notified that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

The veteran was again notified, by means of the discussion in 
a July 2002 rating decision, October 2002 rating decision 
(reconsideration after submission of additional evidence), 
June 2003 statement of the case (SOC), and January 2004 
supplemental statement of the case (SSOC) and of the 
applicable law and reasons for the denial of this claim.  The 
Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records and VA examination reports.  No 
further medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain any further 
medical opinion in the veteran's case.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The veteran contends that he is entitled to service 
connection for a back disorder and for hearing loss 
disability.  He alleges that his back problems first began in 
service and that he was treated in service.  He also alleges 
that his hearing loss developed as a result of exposure to 
acoustic trauma in service, where he served in a field 
artillery unit.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For veterans who had service 
of ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss manifests to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service medical records reflect that the veteran's January 
1951 pre-induction examination revealed had normal findings 
on musculoskeletal examination and a normal hearing of 15/15 
for both ears.  The same findings are shown in the July 1953 
induction examination.  No mention of back problems or 
hearing difficulties are shown in available service medical 
records.  His separation examination of July 1955 showed 
normal findings on musculoskeletal examination and a normal 
hearing of 15/15 for both ears.  

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was as a light vehicle driver 
and that his most significant duty assignment was with the 
Med Det 553d FA Bn in Fort Sill, Oklahoma.  His place of 
separation was with the Artillery and Guided Missile Center, 
Fort Sill, Oklahoma.  His dental records indicate that he was 
involved in hospital transport in January 1954.  

An attempt was made to obtain medical records from a private 
physician, Dr. M., who was said to have treated the veteran 
since May 1956.  Dr. M. responded in December 2003 saying 
that he had retired and disposed of all the veteran's medical 
records.  

VA medical records from 1999 to 2002 reflect no complaints of 
back problems or hearing problems, however a June 2002 chest 
X-ray was notable for showing evidence of slight to moderate 
osteoarthritic changes throughout the thoracic spine.  

A January 2002 private hearing profile sheet revealed 
complaints of problems hearing, including difficulty hearing 
people speaking or understanding words at times and sometimes 
having problems hearing in a large crowd, restaurant and 
small groups.  A history of noise exposure was given, which 
included working in the Ford Motor Company in 1953 and 
working in the U.S. Army from July 1953 to July 1955 and six 
years in the Reserves.  The rest of the January 2002 hearing 
profile sheet included uninterpreted test results suggestive 
of mild to severe hearing loss and complaints of tinnitus.  

Treatment records from Primary Care Associates of Paris dated 
in March 2002 reflect no evidence of treatment for hearing 
loss or back problems.

In a January 2003 letter from Dr. W., the veteran's private 
physician, reported that he had no way of readily accessing 
if any of the problems existed prior to evaluation, however, 
the veteran told the doctor that he had worked in an 
artillery division in the Korean War era.  Although Dr. W. 
did not know the veteran's hearing status at the time of 
discharge, he stated that certainly any severe noise exposure 
would certainly be a factor in any current hearing loss 
present.  Dr. W also noted that the veteran stated that he 
had had some degree of back difficulty while in the service, 
but the physician admitted that he had no way of documenting 
this.  Dr. W. did express that it appeared that the hearing 
loss might well be at least in part related to his service 
activities.  

The report of a March 2003 VA examination included an 
authorized audiological evaluation in which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not done
30
30 
40
60
LEFT
Not done
30
30
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The March 2003 examination included a history given by the 
veteran of having served on active duty from 1953 to 1955.  
He indicated that he served in an artillery unit and had 
noise exposure from that, but that he was not in combat.  He 
also gave a history of bilateral constant tinnitus for many 
years.  He indicated that the tinnitus was mild to moderate 
in severity.  He gave a history of progressive bilateral 
hearing loss.  The veteran stated that after service, he 
indicated that the worked in the auto repair business and 
indicated that the noise level was not particularly high in 
the shop where he worked.  The examiner noted that the 
otologic examination was unremarkable.  An audiogram at the 
VA facility on the day he saw the veteran revealed a 
bilateral high frequency sensorineural hearing loss.  There 
was no acoustic notch in either ear.  The examiner noted that 
there was no c-file present.  The diagnoses was bilateral 
high frequency sensorineural hearing loss and bilateral 
tinnitus.  The examiner noted that because the claims file 
was not sent for review and that he would like to have access 
to the veteran's service medical records to determine whether 
there was documentation of hearing loss on active duty prior 
to rendering an opinion. 

In a June 2003 addendum to the March 2003 VA examination, 
following review of the claims file, including service 
medical records, the examiner noted that the physical 
examination done at separation from active duty revealed that 
the veteran had normal hearing 15/15 at that time.  
Therefore, it was the examiner's opinion that it was less 
likely than not that the veteran's current hearing loss and 
tinnitus were related to service.  

Based on review of the evidence, the Board finds that 
entitlement to service connection for a back disorder and for 
bilateral hearing loss disability is not warranted.  

Regarding the back disorder, the only evidence of a back 
problem is shown in the June 2002 chest X-ray, which revealed 
evidence of slight to moderate osteoarthritic changes 
throughout the thoracic spine.  There are no medical records 
showing any evidence of a back disorder in service or of 
arthritis of the spine within one year of discharge in 1956.  
There is also no medical opinion linking the osteoarthritis 
of the thoracic spine to active service.  Dr. W. is noted in 
his January 2003 letter that he had no way of knowing whether 
the veteran's claimed back complaints were related to 
service.  

In essence, the veteran has not submitted medical evidence 
showing a current back disorder that is linked to service.  
The only other support for this claim is found in the 
veteran's statements.  He is not qualified to render a 
medical diagnosis or a medical opinion.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (CAVC held that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

Regarding the hearing loss disorder, the Board finds that the 
negative opinion from VA examiner in the June 2003 addendum 
examination outweighs the opinion from the private physician 
in January 2003.  The March 2003 VA examination included a 
complete examination, including an audiological evaluation of 
the veteran and a history given of noise exposure in service.  
The examiner took care to review the veteran's claims file 
prior to forming an opinion that the veteran's hearing loss 
was not related to service in June 2003.  The opinion from 
the physician who conducted the March 2003 VA examination and 
wrote the June 2003 addendum appears to be based on a more 
complete review of the entire record than the opinion given 
by the private physician, Dr. W., in January 2003.  In this 
letter, Dr. W. admitted that he did not have access to 
evidence shown in the claims file, prior to giving a rather 
speculatory opinion that the veteran's hearing loss might be 
related to service.  

Thus the negative evidence, indicating that the veteran's 
hearing loss is not likely related to service, clearly 
outweighs the positive evidence suggesting that the hearing 
loss might possibly be related to noise exposure in service.    

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a back disorder and for 
bilateral hearing loss.  See Gilbert, supra.  Accordingly, 
the appeal must be denied.




ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension, with heart symptoms.  He alleges 
that this disorder either began in service, or in the 
alternative, developed to a compensable degree within one 
year of his discharge.  

In April 2005 after this matter was certified to the Board, 
the veteran submitted a handwritten letter from a Dr. W.  
This statement said that Dr. W. was currently seeing the 
veteran for hypertension and chronic atrial fibrillation.  
Dr. W. noted that the veteran was noted to have hypertension 
and cardiac arrhythmia  in 1956.  Thus, Dr. W. opined that 
the veteran's current hypertension appeared to have started 
around the time he was in service.  This letter was not 
accompanied by a written waiver of review by the agency of 
original jurisdiction, nor is such a waiver in the claims 
file.  

Because Dr. W's letter references treatment for hypertension 
and cardiac problems in 1956, the Board finds that further 
development is indicated, to include an attempt to obtain 
these records of treatment in 1956.  Moreover, AOJ review of 
any additional evidence is indicated in the lack of any 
waiver of such review.  See 38 C.F.R. § 20.1304 (2004).

VA's duty to assist the veteran includes obtaining relevant 
medical records in order to determine the nature and extent 
of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to assure 
compliance with due process, the case is REMANDED for the 
following:

1.  The AMC should obtain the veteran's 
medical records from Dr. W of the Primary 
Care Associates of Paris, Texas for any 
treatment for hypertension and 
cardiovascular problems.  Specifically, 
Dr. W should be requested to supply any 
treatment records from 1956 that he 
reviewed prior to writing his letter 
dated March 30, 2005.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

2.  After the completion of #1 and only 
if additional pertinent records are 
obtained, the AMC should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
claimed hypertension.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current hypertension or cardiovascular 
disability that became manifested within 
one year of his July 1956 discharge from 
service.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


